Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

 OSCAR ROBERTO CELASCO, GSSC,
 SP, GSSC HOLDINGS LTD.,
 CENTRICA INVESTMENT CAPITAL,
 INC., MESOAMERICA ACRE FARMS,
 INC., GSS CAPITAL LTD., and
 WESTWOOD HOLDING INC.,

                   Petitioners,

 v.

 MERRILL LYNCH, PIERCE, FENNER
 & SMITH INCORPORATED,

             Respondent.
 ________________________________


                                       NOTICE OF REMOVAL




DB1/ 102567187.1
Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 2 of 7



          Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 & 1446, Respondent, Merrill Lynch, Pierce,

 Fenner & Smith Incorporated (“Merrill Lynch”), hereby gives notice of removal of this action,

 captioned Oscar Roberto Celasco et al. v. Merrill Lynch, bearing case number 19-003239 CA 01,

 from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

 to the United States District Court for the Southern District of Florida. Pursuant to 28 U.S.C.

 § 1446(a), Merrill Lynch provides the following statement of the grounds for removal:

                      BACKGROUND FACTS PERTINENT TO REMOVAL

          1.       This action arises from an arbitration (“the arbitration”) the Petitioners

 (collectively “Celasco”) commenced in 2016 against Merrill Lynch.

          2.       Celasco commenced the arbitration by filing a statement of claim directly with the

 Financial Industry Regulatory Authority Office of Dispute Resolution (“FINRA”).

          3.       A panel of three arbitrators, unanimously, issued a final award in the arbitration

 on January 8, 2019.

          4.       On January 31, 2019, Celasco filed a Petition to Vacate the arbitration award in

 Circuit Court for Miami-Dade County.

          5.       There have been no prior judicial proceedings between Celasco and Merrill

 Lynch.

                                    VENUE AND JURISDICTION

 A.       Venue

          6.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 89, 1391, 1441(a), and

 1446(a) because the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida, where the Amended Complaint was filed, is a state court within the Southern

 District of Florida.


                                                     1
DB1/ 102567187.1
            Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 3 of 7



             B.      Diversity Jurisdiction.

                     7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

             because there is complete diversity of citizenship between Celasco and Merrill Lynch and the

             amount in controversy exceeds $75,000, exclusive of interests and costs.

                     8.      Merrill Lynch is a Delaware corporation with its principle place of business in

             New York. Petition (“Pet.”) ¶ 8.

                     9.      Oscar Roberto Celasco, GSSC SP, GSSC Holdings, Ltd., Mesoamerica Acre

             Farms, Inc., Centrica Investment Capital, Inc., and GSS Capital Group Ltd. are all citizens of

             foreign countries.   Pet. ¶¶ 1-5, 7.

                     10.     Westwood Holding Inc. (“Westwood”) was at one point a Delaware corporation,

             alleged to have a principle place of business in Delaware. Pet. ¶ 6. However, Westwood has

             not filed an annual report or paid taxes since 2011. See Declaration of Daniel J. Ball (“Ball

             Decl.”) attached as Exhibit 1, at Ex. A. Westwood’s registration as a Delaware corporation was

             voided in March 2014 for non-filing of annual reports and non-payment of taxes. Id.         It has

             not been reconstituted.

                     11.     Westwood at one point had a Merrill Lynch brokerage account.        However, that

             brokerage account was closed in June 2013. Ball Decl. Ex. B.

                     12.     Accordingly, on information and belief, Westwood ceased to exist no later than

             June 2013 and therefore is not treated as a juridical person, or citizen of Delaware, for purposes

             of diversity jurisdiction.   See Del. Code Ann. tit. 8, § 278 (West).

                     13.     Thus, all of the Petitioners are citizens of a foreign state. Merrill Lynch is a

             citizen of Delaware and New York, so complete diversity exists.

                     14.     Celasco alleges damages of $8,000,000. Pet. ¶ 18.


                                                               2



DB1/ 102567187.1
            Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 4 of 7



             C.      Federal Question Jurisdiction.

                     15.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because the

             underlying arbitration explicitly includes claims arising under the Investment Advisers Act of

             1940, 15 USC § 80b-1 et seq.

                     16.     At the time of the arbitration final hearing and award, the operative pleading was

             Celasco’s Amended Statement of Claim (the “ASOC”).

                     17.     The ASOC included six enumerated “counts.”        Count IV alleged that Merrill

             Lynch had “willfully violated Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. § 80b-

             6(1), (2)].”   Ball Decl. Ex. C at ¶ 62 (brackets in original). Count V alleged that Merrill Lynch

             had willfully violated Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 204A-

             1 [17 C.F.R. § 275.204A-1].” Ball Decl. Ex. C at ¶ 66 (brackets in original).

                     18.     The Supreme Court has held that, under the Federal Arbitration Act, “A federal

             court may ‘look through’ a [9 U.S.C.] § 4 petition [to compel arbitration] to determine whether it

             is predicated on an action that ‘arises under’ federal law; in keeping with the well-pleaded

             complaint rule as amplified in [Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S.

             826 (2002)].” Vaden v. Discover Bank, 556 U.S. 49, 62 (2009).

                     19.     The majority rule following Vaden is that “look through” jurisdiction also applies

             in petitions to vacate and/or confirm arbitration awards, which arise under 9 U.S.C. §§ 10, 11.

             See McCormick v. Am. Online, Inc., 909 F.3d 677, 682 (4th Cir. 2018) (“[I]f the district court

             would have jurisdiction over a § 4 petition, were one to be filed, it has jurisdiction over § 10 and

             § 11 motions, even if a § 4 petition has not been filed.”); accord Ortiz-Espinosa v. BBVA

             Securities of Puerto Rico, Inc., 852 F.3d 36 (1st Cir, 2017); Doscher v. Sea Port Grp. Sec., LLC,

             832 F.3d 372, 388 (2d Cir. 2016). A minority of courts have made contrary holdings. See


                                                              3



DB1/ 102567187.1
            Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 5 of 7



             Magruder v. Fid. Brokerage Servs. LLC, 818 F.3d 285, 288 (7th Cir. 2016); Goldman v.

             Citigroup Glob. Mkts. Inc., 834 F.3d 242, 255 (3d Cir. 2016).       Merrill Lynch has not identified

             any Eleventh Circuit cases on point.

                       20.   For the reasons stated in McCormick, 909 F.3d at 682, the better reading of Vaden

             is that “look through” jurisdiction applies on a motion to vacate or confirm an arbitration award

             to the same extent as on a motion to compel arbitration.

                       21.   Since Celasco’s “underlying claim arises out of alleged violations of . . . a federal

             statute and . . . his claim could, absent the arbitration agreement, be litigated in federal court

             under its federal-question jurisdiction, controversies regarding the arbitration of his claim—

             particularly his motion [to vacate the award]—should likewise be resolved in federal court.”

             McCormick, 909 F.3d at 684.

                                ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

             A.        Timeliness.

                       22.   This Notice of Removal is timely filed within thirty days after service was

             effected on Merrill Lynch, which was on February 12, 2019.         Ball Decl. Ex. D. See 28 U.S.C.

             § 1446(b)(1).

             B.        Sole Respondent.

                       23.   Merrill Lynch is the sole Respondent.

             C.        State Court Papers.

                       24.   Under 28 U.S.C. § 1446(a), with this Notice, Respondent is simultaneously filing

             copies of all process, pleadings, and orders existing on file in the state court in this removed

             action.    Copies of these removal documents are attached to this Notice of Removal at Exhibit 2.

             Further, under 28 U.S.C. § 1446(d), Respondent will file on even date a true and correct copy of


                                                                4



DB1/ 102567187.1
            Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 6 of 7



             this Notice of Removal with the Clerk of the Circuit Court of the Eleventh Judicial Circuit in and

             for Miami-Dade County, Florida. A copy of the Notice of Filing Notice of Removal, without

             attachments, is attached hereto as Exhibit 3.

                                                        CONCLUSION

                        WHEREFORE, Merrill Lynch hereby removes this action from the Circuit Court of the

             Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

             Court for the Southern District of Florida.

                   Dated this 1st day of March, 2019.            Respectfully submitted,

                                                                 /s/ Robert M. Brochin
                                                                 Robert M. Brochin
                                                                 Florida Bar No. 319661
                                                                 Email: bobby.brochin@morganlewis.com
                                                                 Sagiv Y. Edelman
                                                                 Florida Bar No. 126440
                                                                 Email: sagiv.edelman@morganlewis.com
                                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                                 200 South Biscayne Boulevard, Suite 5300
                                                                 Miami, FL 33131-2339
                                                                 Telephone: 305.415.3330
                                                                 Facsimile: 877.432.9652

                                                                 Jeff Goldman*
                                                                 Email: jeff.goldman@morganlewis.com
                                                                 Daniel Ball*
                                                                 Email: daniel.ball@morganlewis.com
                                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                                 One Federal Street
                                                                 Boston, MA 02110
                                                                 Telephone: 617-951-8941

                                                                 Counsel for Merrill Lynch
                                                                 *Additional counsel who will seek pro hac vice
                                                                 admission




                                                             5



DB1/ 102567187.1
            Case 1:19-cv-20818-UU Document 1 Entered on FLSD Docket 03/01/2019 Page 7 of 7



                                            CERTIFICATE OF SERVICE


                    I HEREBY CERTIFY that on March 1, 2019, I electronically filed the foregoing document

             through the electronic filing system.   I will additionally arrange for a copy of this Notice of

             Removal to be sent by US Mail and email to counsel of record for Celasco.

                                                                /s/ Robert M. Brochin
                                                                Robert M. Brochin

                                                     SERVICE LIST

             Matthew L. Jones
             JONES & ADAMS. P.A.
             999 Ponce de Leon Blvd.
             Suite 925
             Coral Gables, FL 33134
             305-270-8858

             Counsel for Petitioners




                                                            6



DB1/ 102567187.1
